Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/21 has been entered.
Applicant has submitted a separate IDS.  The references in the Information Disclosure Statement have been reviewed and no new rejection is permissible in view of these documents.  As such the notice of allowance is hereby filed.
EXAMINER'S AMENDMENT
An examiner’s amendment was recorded in the office action dated 5/17/2021.  For clarity the amendment is repeated here below: 
Authorization for this examiner’s amendment was given in an interview with Michael Bendel on 5/7/21.
The application has been amended as follows:
Claims 1, 14 and 19 have been amended as annotated below:
(Currently Amended) A safety cutting device, comprising: an elongate housing extending between an anterior end and a posterior end thereof and defining a sheath having an anterior opening and forming a cavity configured to receive a slidable insert, the anterior opening having an elongate shape that accommodates a size 10, 11, and/or 15 surgical blade, the housing also defining a handle that extends from an anterior portion of the housing to a posterior portion thereof, the handle providing a grip for a user operating the cutting device; a number 10, 11, or 15 surgical cutting blade coupled to the slidable insert, the slidable insert positioned within the cavity and moveable within the housing between a safe position in which the blade is covered by the sheath and an exposed position in which the blade is extended through the anterior opening and exposed for cutting; a biasing member biasing the slidable insert to the safe position, wherein the housing includes a second cavity and the biasing member is disposed in the second cavity; a latch mechanism operable to lock the slidable insert in the exposed position; and a release mechanism positioned on an anterior portion of the handle and configured to unlock the latch mechanism wherein the anterior portion of the handle is located in a first 50% of a longitudinal distance extending from the anterior opening of the elongate housing to a posterior opening of the elongate housing, and the release mechanism movable in a transverse direction of the housing and fixed in the longitudinal direction of the housing.

14. (Previously Presented) The cutting device of claim 1, wherein the 

19. (Previously Presented) The cutting device of claim 21 [11], wherein the hook and latch mechanism includes a deflectable member.

Claim 21 is added and is as noted below:
21. (New) A safety cutting device, comprising: an elongate housing extending between an anterior end and a posterior end thereof and defining a sheath having an anterior opening and forming a cavity configured to receive a slidable insert, the anterior opening having an elongate shape that accommodates a size 10, 11, and/or 15 surgical blade, the housing also defining a handle that extends from an anterior portion of the housing to a posterior portion thereof, the handle providing a grip for a user operating the cutting device; a number 10, 11, or 15 surgical cutting blade coupled to the slidable insert, the slidable insert positioned within the cavity and moveable within the housing between a safe position in which the blade is covered by the sheath and an exposed position in which the blade is extended through the anterior opening and exposed for cutting; a biasing member biasing the slidable insert to the safe position; a latch mechanism operable to lock the slidable insert in the exposed position; and a release mechanism positioned on an anterior portion of the handle and configured to unlock the latch mechanism wherein the anterior portion of the handle is located in a first 50% of a longitudinal distance extending from the anterior opening of the elongate housing to a posterior opening of the elongate housing, and the release mechanism movable in a transverse direction of the 

Allowable Subject Matter
Claims 1 - 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are Edens (USPN 6503262), Shackleford (USPN 6254621), and Di Strefano (USPN 1701771) which teach various aspects of a scalpel with retractable blade having the features as set forth in the claims and noted in the previous Office action mailed on 8/31/20.  However, in view of the most recent amendments, none of the references, alone or in combination, disclose that the housing includes a second cavity and the biasing member is disposed in the second cavity (per claim 1), nor the latch mechanism is a hook and latch and the release mechanism includes an inward projecting protrusion configured to press the hook down in order to disengage the hook from the latch (per claim 21).  Furthermore, none of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1 or 21.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        08/27/2021